PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/151,830
Filing Date: 4 Oct 2018
Appellant(s): LIU et al.



__________________
Andrew D. Kasnevich
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/03/2022.

.
Every ground of rejection set forth in the Office action dated 06/01/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 6-13 and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Response to Argument
Whether Independent Claims 1, 12, and 20 Recite Patent-Eligible Subject Matter under 35 U.S.C. 101
Step 2A Prong 1
Appellant argued that claim 1 is directed to “systems and methods that solve a specific technical problem, conditional electronic transaction processing using artificial intelligence” and that claim 1 recites “a unique application of artificial intelligence technologies to implement and recommend smart transaction conditions for optimized and multi-factor conditional electronic transaction processing”.  Appellant then argued that the Office Action improperly generalized claim 1 as a fundamental economic practice and thus falling under “certain methods of organizing human activity” under Step 2A Prong 1.  Examiner points out that processing a conditional transaction or 
Appellant argued that claim 1 further recites “utilization of specific AI technologies, which may include facial recognition, voice recognition, and/or natural language processing”.  Examiner points out that Artificial Intelligence is vaguely 
Appellant also argued that claim 1 recite “extracting conditionally relevant metadata to establish occurrence of the one of more smart transaction conditions, storing compressed aggregated data that includes the conditionally relevant metadata to establish occurrence of the one or more smart conditions, continuously evaluating the aggregating data to identify consequential data and utilizing historical training to determine one or more patterns that predict a likelihood of a transaction based on previously processed data associated with a time frame, and purging inconsequential data from the data storage”.  In other words, the claimed invention only evaluates relevant information in incoming data and discards irrelevant information.  This is a well-understood, routine, and conventional data processing technique for both mental processing and machine processing.  It is not unique to machine data processing and it is clearly not an improvement of existing data processing technology.  Purging data that is irrelevant to conditional decision is not a novel solution to minimize storage usage or to increase computer efficiency.  It is just a common-sense approach, and even human processors would not consider or memorize data that is irrelevant to tasks at hand.  Moreover, utilizing historical data to train computer/algorithm to identify patterns that predict a likelihood of a transaction is a well-known machine learning 
The structure of AI-based system in paragraph 0033 is highly generic and may be “any computer device or communications device including, e.g., a server, a network appliance, a personal computer (PC), a workstation, a mobile device, a phone, a handheld PC, a personal digital assistant (PDA), a thin client, a fat client, an Internet browser, or other device”.  Paragraph 0035 of the specification discloses that the various system components may be “computer executable software, firmware, hardware, and/or various combination thereof”.  The performance of the claim limitations using generic computer components (i.e. a data storage, an AI engine, an application server, and a communication interface) does not preclude the claim from being in the certain methods of organizing human activity grouping.  
Furthermore, claim 1 follows similar pattern of the ineligible claims in Electric Power Group v. Alstom, because it is essentially describing obtaining data, analyzing data, and providing result of the analysis.  Claim 1 recites an AI engine performing the following steps:
receives real time data from one or more data sources (i.e. obtaining data)
aggregates the received data by parsing and processing the data to extract conditionally relevant metadata (i.e. analyzing data)
stores aggregated data
determines whether the one or more smart transaction conditions is met by continuously evaluating the aggregated data (i.e. analyzing data)
purges inconsequential data (i.e. deleting irrelevant data)
generating recommendations of smart transaction conditions (i.e. analyzing data)
upon determining that the smart transaction conditions are met, sends a request to execute the associated conditional transaction (i.e. providing result of analysis and trigger a transaction; this is a standard feature of “smart contract”).
The bulk of the claim recites obtaining data, analyzing data, and providing result of the analysis.  Similar to the ineligible claims in Electric Power Group v. Alstom, the present claim 1 is directed to certain methods of organizing human activity and thus an abstract idea.

Step 2A Prong 2
Appellant argued that the Office Actions have generalized all components recited by the claims as merely tools for performing the abstract idea.  Appellant argued that claim 1 integrates the abstract idea into a practical application by reciting “a unique integration of disparate systems to facilitate the automatic execution of a transaction at an optimal instance when a condition has satisfied enhancing the utilization of specific AI technologies, which may include facial recognition, voice recognition, and/or natural language processing, by extracting conditionally relevant metadata to establish occurrence of the one or more smart conditions, continuously evaluating the aggregated data to identify consequential data and utilizing historical training to determine one or more patterns that predict a likelihood of a transaction based on previously processed 

Step 2B
Appellant argued that claim 1 requires “a particular technique for non-conventionally addressing the challenge of facilitating the automatic execution of a transaction at an optimal instance when a condition has been satisfied for users making instant transactions”.  Appellant further argued the claimed system is uniquely configured to provide enhanced AI technologies that facilitate and also automatically recommend smart transaction conditions for optimized and multi-factor electronic conditional transaction processing that specifically considers the minimization and efficiency of system resources including storage space.  Examiner has explained in the section above that claim 1 does not provide any enhanced AI technologies.  Although claim 1 recites natural language processing and machine learning by training with a constant feedback loop, the claim language only mentions about these well-known technologies in high-level of generality.  The specification lacks detailed description of these technologies and does not state there is any improvement to these existing technologies (see paragraph 0007, 0078, 0080, 0082, 0083, and 0098 of the specification).  Examiner further points out that claim 1 does not improve computer efficiency or storage efficiency over existing computer technologies.  Appellant’s alleged efficiency is the outcome of extracting and storing only data relevant to smart transaction conditions, and such practice is not only common sense but it is widely practiced by human and by computer.  Similarly, purging data that is irrelevant to decision making to save storage space is not an unconventional practice, but a routine process both by human and machine.  

Appellant mentions the DDR decision.  In DDR Holdings, the Federal Circuit decided that although the patent claims at issue there involved conventional computers and the Internet, the claims addressed the problem of retaining website visitors who, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host's website after "clicking" on an advertisement and activating a hyperlink. DDR Holdings, 773 F.3d at 1257. "IT]he claimed solution is 
Appellant argued that the specification describes “technology improvements with respect to performing complex conditional transactions and recommendations within timing requirements and improvement in data storage”.  Examiner disagrees and points out that the specification does not mention about technological improvement, but utilizing known AI technologies (such as facial recognition, voice recognition, natural language processing, and machine learning) to implement a smart conditional electronic transaction.  The specification also does not require the conditional transactions to be “complex”.  The claim language in claim 1 merely requires determining one or more smart transaction condition has been met before sending a request to execute the conditional transaction, but claim 1 does not specify what the conditions are.  Appellant also failed to explain why such determination is complex.  As discussed above, “smart contract” is a well-known technology prior to this invention.  Harvard Law School Forum defines smart contract as “computer code that automatically executes all or parts of an agreement and is stored on a blockchain-based platform”.  The claimed invention does not solve any technical problem, since the solutions were readily available prior to the present application.

Independent claim 12 and claim 20 similar limitations as claim 1.  Discussion of claim 1 applies to claim 12 and claim 20.

For the above reasons, it is believed that the rejections should be sustained.


/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
Conferees:
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697                                                                                                                                                                                                        
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.